Case 2:20-cv-11252-LVP-DRG ECF No. 1 filed 05/20/20       PageID.1    Page 1 of 16




             IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

MATTHEW JAMES RAZMUS

                 Plaintiff,                            Hon.
v.
                                                       Case No.2:20-cv-11252
KENT COUNTY and KENT COUNTY
DEPUTIES JACOB VICKERY and
ANTHONY YSQUIERDO, in their
individual capacities,

                 Defendants.

KIRSTINA R. MAGYARI (P82775)
JONATHAN R. MARKO (P72450)
MARKO LAW, PLLC
Attorney for Plaintiff
1300 Broadway Street, Fifth Floor
Detroit, MI 48226
Phone: (313) 777-7529
Fax: (313) 771-5785
kirstie@markolaw.com

          There is no other civil action between these parties arising
          out of the same transaction or occurrence as alleged in this
          Complaint pending in this Court, nor has any such action
          been previously filed and dismissed or transferred after
          having been assigned to a judge, nor do I know of any
          other civil action, not between these parties, arising out of
          the same transaction or occurrence as alleged in this
          Complaint that is either pending or was previously filed
          and dismissed, transferred or otherwise disposed of after
          having been assigned to a Judge in this Court.


           PLAINTIFFS’ COMPLAINT AND JURY DEMAND


                                       1
Case 2:20-cv-11252-LVP-DRG ECF No. 1 filed 05/20/20         PageID.2    Page 2 of 16




      NOW COME the Plaintiff, Matthew James Razmus, by and through his

attorneys, MARKO LAW, PLLC, and for his Complaint against the above-named

Defendants, states as follows:

                                 INTRODUCTION

      1.     This is an action for damages and declaratory relief to remedy

Defendants’ violations of Plaintiff’s rights under the Fourth Amendment to the U.S.

Constitution, Title II of the Americans with Disabilities Act (“ADA”), and Section

504 of the Rehabilitation Act.

      2.     Plaintiff Matthew James Razmus is a 38-year-old man with who was

handcuffed with mechanical restraints by Kent County Sheriff’s Department

deputies, Defendants Vickery and Ysquierdo, on July 27, 2019, after Plaintiff having

recently undergone surgery with implementation of hardware and while wearing a

highly visible splint on his right hand/wrist.

      3.     The use of handcuffs on persons with disabilities is contrary to guidance

on the use of restraint against a person with an obvious or known physical disability

that cannot be handcuffed in a traditional manner.

      4.     At no time did Plaintiff Razmus pose an imminent danger of physical

harm to himself or anyone else that would have necessitated the Kent County

deputies handcuffing of him.




                                           2
Case 2:20-cv-11252-LVP-DRG ECF No. 1 filed 05/20/20          PageID.3   Page 3 of 16




      5.     As a result of being subjected to unwarranted restraint and handcuffing,

Plaintiff Razmus has suffered fear, anxiety, emotional trauma, and an exacerbation

of his disability, including acquiring an infection and requiring revision surgery.

      6.     Kent County has the responsibility for establishing and implementing

policies, practices, supervision and training to ensure that Kent County Sheriff’s

Department officers, such as Officers Vickery and Ysquierdo, respect the rights of

persons with disabilities, particularly when using force and restraint and making

reasonable accommodations to persons with physical disabilities.

      7.     Plaintiff Razmus seeks declaratory relief establishing that Defendants

have violated his Constitutional and civil rights under the Fourth Amendment to the

U.S. Constitution, Title II of the ADA, and Section 504 of the Rehabilitation Act, as

well as damages for the pain, suffering, and trauma he suffered as a result of

Defendants’ unconstitutional and illegal conduct, as well as reasonable attorneys’

fees and costs incurred in bringing this action.

                         JURISDICTION AND VENUE

      8.     This Court has subject matter jurisdiction over the federal claims raised

this action pursuant to 28 U.S.C. §§ 1331 and 1343

      9.     Plaintiff seeks damages and declaratory relief to enforce federal rights

under 42 U.S.C. § 1983, Title II of the ADA, 42 U.S.C § 12132 et seq., and Section




                                          3
Case 2:20-cv-11252-LVP-DRG ECF No. 1 filed 05/20/20           PageID.4   Page 4 of 16




504 of the Rehabilitation Act. Plaintiff also seeks reasonable costs and attorney’s

fees under 42 U.S.C. §§ 1988 and 12205.

      10.    This Court has jurisdiction to issue declarator, and other relief under 28

U.S.C. §§ 2201 and 2202.

      11.    Venue is proper in the Western District of Michigan, Southern Division

pursuant to 28 U.S.C. § 1391(b) because the events giving rise to this action occurred

in the Township of Alpine, Kent County, Michigan.

                                     PARTIES

      12.    Plaintiff Matthew Razmus is 38-year-old man and a resident of the

County of Kent, state of Michigan.

      13.    Defendant Kent County is a local public entity organized under the laws

of the State of Michigan which operates, manages, and controls the Kent County

Sheriff’s Department.

      14.    Defendant Jacob Vickery, sued in his individual capacity, is a deputy

employed by the Kent County Sheriff’s Office and, by all information and belief,

resides in the County of Kent, State of Michigan.

      15.    Defendant Anthony Ysquierdo, sued in his individual capacity, is a

deputy employed by the Kent County Sheriff’s Office and, by all information and

belief, resides in the County of Ottawa, State of Michigan.




                                          4
Case 2:20-cv-11252-LVP-DRG ECF No. 1 filed 05/20/20         PageID.5    Page 5 of 16




                                      FACTS

      16.    On or about July 10, 2019, Plaintiff injured his right hand in a sports

activity, requiring him to have surgery and metal hardware placed in his hand.

      17.    On July 27, 2019, Plaintiff was walking down the street in Alpine

Township, Michigan, when his girlfriend followed him and engaged him in a verbal,

non-physical, confrontation. A resident in the area called the Kent County Sheriff’s

Department, who responded to the scene.

      18.    Defendant Vickery spoke to Plaintiff. It was determined that no assault

had occurred, and his girlfriend apologized for causing a scene.

      19.    Kent County Sheriff’s Department officers determined that there was

an outstanding warrant for Plaintiff for a retail fraud issue, wherein Defendant

Vickery and Ysquierdo told Plaintiff he was under arrest.

      20.    As Plaintiff had just undergone surgery and was wearing a highly

visible splint to immobilize his arm, Plaintiff requested that Defendant Vickery and

Ysquierdo refrain from handcuffing him. Defendants nevertheless placed Plaintiff

in mechanical restraints, which were double locked tightly, causing the recently

implanted hardware in his hand and wrist to tear Plaintiff’s flesh and become

displaced from its original setting. He was then placed in the cruiser and transported

to Kent County Jail to be lodged.




                                          5
Case 2:20-cv-11252-LVP-DRG ECF No. 1 filed 05/20/20          PageID.6    Page 6 of 16




      21.    Plaintiff continued to complain of pain in his injured hand/wrist, and

upon release from Kent County Jail on July 30, 3019, immediately went to Spectrum

Hospital emergency room.        He was diagnosed with a MRSA infection and

misplacement of the hardware placed during his initial surgery. Plaintiff underwent

a second surgery to replace the hardware in his hand and debridement of the infection

tissue in his right hand.

      22.    Plaintiff did not obstruct justice or refuse to be taken into custody. Not

only was he wearing a visible splint on his right wrist, he also made Defendants

aware of his disability prior to being restrained and requested accommodation. He

immediately complained of pain in his hand/wrist while the Defendant deputies were

trying to place handcuffs and thereafter.

      23.    Plaintiff experienced significant physical, emotional suffering,

psychological injury, and trauma during and after the July 27, 2019, handcuffing.

He continues to experience fear, distrust, and anxiety regarding law enforcement

officers.

                             CLAIMS FOR RELIEF

             COUNT I –CONSTITUTIONAL CLAIMS
     EXCESSIVE FORCE IN VIOLATION OF THE FOURTH AND
   FOURTEENTH AMENDMENTS TO THE U.S. CONSTITUTION & 42
                           U.S.C. § 1983
              (Against Defendants Ysquierdo & Vickery)




                                            6
 Case 2:20-cv-11252-LVP-DRG ECF No. 1 filed 05/20/20            PageID.7   Page 7 of 16




       24.    Plaintiff hereby incorporates all other paragraphs of this Complaint as

if fully set forth herein.

       25.    Plaintiff brings this action pursuant to 42 U.S.C. § 1983 alleging

excessive force in violation of the Fourth and Fourteenth Amendments.

       26.    The Fourth Amendment of the U.S. Constitution protected Plaintiff

from excessive force. The Fourteenth Amendment of the U.S. Constitution extends

the Fourth Amendment’s protections to the states.

       27.    Deputy Defendants Vickery and Ysquierdo are “persons,” as defined

under 42 U.S.C. § 1983, and as agents of Kent County and the Kent County Sheriff’s

Department, were acting under the color of state law at all times relevant to this

action.

       28.    By engaging in the above described acts, Deputy Ysquierdo and Deputy

Vickery, acting under color of law and with deliberate indifference, violated

Plaintiff’s right under the Fourth Amendment to the U.S. Constitution to be free from

excessive force.

       29.    Plaintiff’s right to be free from excessive force as described herein was

clearly established at the time Deputy Ysquierdo and Deputy Vickery handcuffed

him.

       30.    Deputy     Ysquierdo   and    Deputy    Vickery     acted    intentionally,

maliciously, and in reckless disregard of Plaintiff’s rights.


                                           7
 Case 2:20-cv-11252-LVP-DRG ECF No. 1 filed 05/20/20           PageID.8   Page 8 of 16




       31.      As a proximate result of Defendants’ actions and inactions, Plaintiff

suffered and continues to suffer emotional suffering, psychological injury, and

trauma. Plaintiff continues to experience fear, distrust, and anxiety regarding law

enforcement officers.

       32.      Plaintiff is entitled to declaratory relief, compensatory damages,

punitive damages, and reasonable attorneys’ fees and costs.

  COUNT II – MONELL LIABILITY IN VIOLATION OF 42 U.S.C. §1983
                      (Against Kent County)

       33.      Plaintiff hereby incorporates all other paragraphs of this Complaint as

if fully set forth herein.

       34.      Plaintiff has been subjected to a deprivation of his constitutionally

protected rights and privileges secured by the United States Constitution as set forth

herein.

       35.      The foregoing rights were clearly established at the time of the

violations.

       36.      The deprivations were caused by the series of deliberately indifferent

policies, customs, and established practices, including inadequate training, by Kent

County, acting under the color of its statutory and legal authority, including but not

limited to:

              a. Directing discriminatory and belittling actions toward persons with
                 disabilities;


                                            8
 Case 2:20-cv-11252-LVP-DRG ECF No. 1 filed 05/20/20             PageID.9    Page 9 of 16




                b. Implementing a policy and practice of imposing unnecessary
                   mechanical restraints such as handcuffs on persons with disabilities;

                c. On information and belief, failing to train adequately its officers
                   including appropriate interactions with persons with disabilities proper
                   procedures and preparation regarding handcuffing and handcuffing
                   safety; and

                d. Failing, amounting to a refusal, to discipline its officers for engaging
                   in discriminatory and belittling actions toward persons with
                   disabilities.

          37.     These customs, policies, and practices of the Kent County Sheriff’s

Department, along with improper training, monitoring, instruction, direction,

discipline, and supervision, were a moving force in the constitutional violations

inflicted by the individual Defendants upon the Plaintiff.

          38.     This improper training, monitoring, instruction, direction, discipline,

and supervision proximately caused the deprivation of Plaintiffs’ constitutional

rights.

          39.     Plaintiff’s federal constitutional claims are cognizable under 42 U.S.C.

§1983.

          40.     As a direct and proximate result of the unconstitutional acts of the

Defendants as alleged herein, Plaintiff has sustained a violation of his rights under

the law and, as a result, is entitled to declaratory relief, compensatory damages,

punitive damages, and reasonable attorneys’ fees and costs.




                                               9
Case 2:20-cv-11252-LVP-DRG ECF No. 1 filed 05/20/20          PageID.10    Page 10 of 16




 COUNT III – DISABILITY-BASED DISCRIMINATION IN VIOLATION
   OF TITLE II OF THE AMERICANS WITH DISABILITIES ACT,
             42 U.S.C. § 12132, 28 C.F.R. § 35.130(b)(3), (7)
                        (Against the Kent County)

       41.      Plaintiff hereby incorporates all other paragraphs of this Complaint as

if fully set forth herein.

       42.      Title II of the ADA requires that public entities refrain from

discriminating against individuals on the basis of disability. 42 U.S.C. § 12132. The

regulations implementing Title II of the ADA require that public entities avoid

unnecessary policies, practices, criteria or methods of administration that have the

effect or tendency of excluding or discriminating against persons with disabilities.

28 C.F.R. § 35.130(b)(3). Further, the regulations require that public entities provide

reasonable modifications to their policies, practices, or procedures in order to avoid

discrimination on the basis of disability. 28 C.F.R. § 35.130(b)(7). Reasonable

modifications include positive behavioral interventions and supports, redirection,

de-escalation, crisis intervention, patience, and waiting.

       43.      Under these provisions, law enforcement agencies and officers—

including Deputy Ysquierdo and Deputy Vickery —may not discriminate on the

basis of disability and must provide reasonable modifications as needed during when

interacting with persons with disabilities. Law enforcement agencies and officers

should expect and anticipate that they will be interacting with persons with

disabilities.
                                            10
Case 2:20-cv-11252-LVP-DRG ECF No. 1 filed 05/20/20          PageID.11     Page 11 of 16




       44.   Persons with disabilities, and particularly Plaintiff, whose disability

was readily apparent and visible, are disproportionately vulnerable to and injured by

the unnecessary use of restraints, such as those used on Plaintiff, on the basis of their

disabilities. The effects on persons with disabilities include substantial and

disproportionate physical and emotional injuries.

       45.   Instead of interacting appropriately with Plaintiff, and providing

reasonable accommodations, Deputy Ysquierdo and Deputy Vickery restrained

Matthew using flex ties and hard cuffs and unnecessarily handcuffed him with

deliberate indifference.

       46.   Based on information and belief, Defendant Kent County has

maintained and continues to maintain, with deliberate indifference, a policy and

practice of imposing unnecessary mechanical restraints such as handcuffs on persons

disabilities, including Plaintiff. These policies and practices violate Title II of the

ADA.

       47.   Further, based on information and belief, Defendant Kent County has

failed with deliberate indifference to implement the nondiscrimination and

reasonable modification requirements of Title II of the ADA through adequate

policies, practices, procedures, training, or supervision that take needs of persons

with disabilities into account, and instead authorized officers and employees,




                                           11
Case 2:20-cv-11252-LVP-DRG ECF No. 1 filed 05/20/20           PageID.12   Page 12 of 16




including Deputy Ysquierdo and Deputy Vickery, to discriminate against persons

with disabilities such as Plaintiff on the basis of disability.

       48.    As a proximate result of Defendant Kent County’s actions and

inactions, Matthew suffered and continues to suffer physical, emotional suffering,

psychological injury, and trauma. Matthew continues to experience fear, distrust,

and anxiety regarding law enforcement officers.

       49.    As a result of Defendant Kent County’s violations of Title II of the

ADA, Plaintiff is entitled to compensatory damages, declaratory relief, and

reasonable attorneys’ fees and costs.

 COUNT IV – DISABILITY-BASED DISCRIMINATION IN VIOLATION
 OF SECTION 504 OF THE REHABILITATION ACT, 29 U.S.C. § 794, 34
                      C.F.R. § 104.4(b)(1).
                     (Against Kent County)

       50.    Plaintiff hereby incorporates all other paragraphs of this Complaint as

if fully set forth herein.

       51.    Section 504 of the Rehabilitation Act requires programs or activities

that receive federal financial assistance to refrain from discriminating against

individuals on the basis of disability. 29 U.S.C. § 794. The regulations implementing

Section 504 of the Rehabilitation Act require that entities receiving federal financial

assistance avoid unnecessary policies, practices, criteria or methods of

administration that have the effect of discriminating against persons with disabilities.

28 C.F.R. § 41.51(b)(3)(i).
                                           12
Case 2:20-cv-11252-LVP-DRG ECF No. 1 filed 05/20/20         PageID.13    Page 13 of 16




      52.    Based on information and belief, Defendant Kent County has

maintained and continues to maintain a policy and practice of imposing unnecessary

mechanical restraints on persons with disabilities, including Plaintiff. These policies

and practices violate and continue to violate Section 504 of the Rehabilitation Act.

      53.    As a proximate result of Defendant’s actions and inactions, Plaintiff

suffered and continues to suffer physical and emotional suffering, psychological

injury, and trauma. Plaintiff continues to experience fear, distrust, and anxiety

regarding law enforcement officers.

      54.    As a result of Defendant Kent County’s violations of Section 504 of the

Rehabilitation Act, Plaintiff is entitled to compensatory damages, injunctive and

declaratory relief, and reasonable attorneys’ fees and costs.

                             DEMAND FOR RELIEF

      Plaintiff requests that this Court:

             a. Assert jurisdiction over this matter;

             b. Enter judgment in favor of Plaintiff and against Defendants;

             c. Enter judgment declaring that the actions and inactions described

                herein violated the rights of Plaintiff under the U.S. Constitution,

                Title II of the Americans with Disabilities Act, and Section 504 of

                the Rehabilitation Act;

             d. Award Plaintiff compensatory and punitive damages;


                                            13
Case 2:20-cv-11252-LVP-DRG ECF No. 1 filed 05/20/20     PageID.14     Page 14 of 16




           e. Award costs and attorneys’ fees pursuant to 42 U.S.C. § 1988 and

              12205; and

           f. Grant other appropriate relief.


                                            Respectfully submitted,

                                            /s/ Kirstina R. Magyari
                                            Kirstina R. Magyari (P82775)
                                            Jonathan R. Marko (P72450)
                                            MARKO LAW, PLLC
                                            1300 Broadway Street, Fifth Floor
                                            Detroit, MI 48226
                                            Phone: 313-777-7529
                                            Fax: 313-777-5785
                                            Email: kirstie@markolaw.com
Dated: May 20, 2020




                                       14
Case 2:20-cv-11252-LVP-DRG ECF No. 1 filed 05/20/20        PageID.15    Page 15 of 16




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 MATTHEW JAMES RAZMUS

                    Plaintiff,                  Hon.
 v.
                                                Case No.
 KENT COUNTY, JACOB VICKERY,
 in his individual capacity, and ANTHONY
 YSQUIERDO, in his individual capacity,

                    Defendants.

 KIRSTINA R. MAGYARI (P82775)
 JONATHAN R. MARKO (P72450)
 MARKO LAW, PLLC
 Attorney for Plaintiff
 1300 Broadway Street, Fifth Floor
 Detroit, MI 48226
 Phone: (313) 777-7529
 Fax: (313) 771-5785
 kirstie@markolaw.com

                                  JURY DEMAND

      Plaintiff, Matthew Razmus, by and through his attorneys, Marko Law PLLC,

hereby demands a jury trial in this cause.

                                              Respectfully submitted,

                                              /s/ Kirstina R. Magyari
                                              Kirstina R. Magyari (P82775)
                                              Jonathan R. Marko (P72450)
                                              MARKO LAW, PLLC
                                              1300 Broadway Street, Fifth Floor
                                              Detroit, MI 48226
                                              Phone: 313-777-7529

                                         15
Case 2:20-cv-11252-LVP-DRG ECF No. 1 filed 05/20/20           PageID.16        Page 16 of 16




                                               Fax: 313-777-5785
                                               Email: kirstie@markolaw.com
Dated: May 20, 2020



                           CERTIFICATE OF SERVICE

            I hereby certify that on May 21, 2020, I presented the foregoing
            paper to this Court’s ECF System which will send notification of
                    such filing to the above listed attorneys of record.

                                /s/ Marissa A. Williams




                                          16
